 1   Etan Zaitsu [SBN 287106]
     Attorney-at-Law
 2
 3   Zaitsu Law
     331 J Street, Suite 200
 4   Sacramento, CA 95814
     916.542.0270
 5
 6   Attorney for Defendant
     BRYAN FAVELA
 7
 8                          IN THE UNITED STATES DISTRICT COURT
 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                             Case No.: 2:20-CR-00011 JAM
12                                  Plaintiff,
13          v.                                             STIPULATION AND [PROPOSED]
                                                           ORDER TO MODIFY CONDITIONS OF
14   BRYAN FAVELA,                                         PRETRIAL RELEASE
15                                  Defendant.
16
17
            IT IS HEREBY STIPULATED by and between the parties through their respective
18
     counsel, Etan Zaitsu, attorney for defendant Bryan Favela, and Justin Lee, Assistant United
19
     States Attorney, that the following condition be added to defendant’s Special Conditions of
20
     Release (ECF Dkt. No. 39, 60) as #13:
21
            “13. You must participate in the substance abuse treatment program at Turning Point
22
     inpatient facility, and comply with all the rules and regulations of the program. You must
23
     remain at the inpatient facility until released by the Pretrial Services officer;
24
                    a. A responsible party, approved by Pretrial Services, must escort you to all
25
                        required court hearings and escort you back to the inpatient facility upon
26
                        completion of the hearing.”
27
28


                                                       1
     Stipulation For Modification of Pretrial Release Condition
 1          This modification has been recommended by Pretrial Services due to the Defendant’s
 2   recent drug use and noncompliance. Pretrial Services is recommending residential substance
 3   abuse treatment, in lieu of filing a violation petition, based on its assessment that it is necessary
 4   and appropriate to ensure the defendant obtains the counseling services he may need at this
 5   time. All parties are in agreement with this condition.
 6          Accordingly, the parties respectfully request the Court adopt this proposed stipulation
 7   and order the 2nd Modified Special Conditions Release, attached hereto, filed and made a part
 8   of the record herein.
 9          IT IS SO STIUPULATED
10
11   Dated: July 8, 2021                                    Respectfully submitted,
12                                                          /s/ Etan Zaitsu________
13                                                          ETAN ZAITSU
                                                            Attorney for Defendant
14                                                          BRYAN FAVELA
15   Dated: July 8, 2021                                    /s/ Justin Lee_________
16                                                          JUSTN LEE
                                                            Assistant U.S. Attorney
17
18
19
20
21
22
23
24
25
26
27
28


                                                      2
     Stipulation For Modification of Pretrial Release Condition
 1                                        [PROPOSED] ORDER
 2            Based upon the foregoing stipulation of the parties, the recommendation by Pretrial
 3   Services, and good cause appearing, the Court orders the modification of Defendant’s Special
 4   Conditions of Release as set forth above. The 2nd Modified Special Conditions of Release is
 5   ordered filed and made part of the record. All other conditions of release are to remain in full
 6   force.
 7            IT IS SO ORDERED.
 8
 9   Dated: July 9, 2021
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     3
     Stipulation For Modification of Pretrial Release Condition
 1
                    2nd MODIFIED SPECIAL CONDITIONS OF RELEASE
 2
 3                                                       Re: Bryan Favela
                                                         No.: 2:20-CR-00011 JAM
 4
                                                         Date: January 29, 2020 (original)
 5                                                       Date: June 11, 2020 (1st modification)
                                                         Date: July 8, 2021 (2nd modification)
 6
 7   1. You must report to and comply with the rules and regulations of the Pretrial Services
        Agency;
 8
 9   2. You are released to the third-party custody of Maria Favela;
10
     3. You must reside at a location approved by the pretrial services officer and not move or
11      absent yourself from this residence for more than 24 hours without the prior approval of the
12      pretrial services officer;

13   4. You must cooperate in the collection of a DNA sample;
14
     5. You must restrict your travel to Central District of California unless otherwise approved in
15      advance by the pretrial services officer;
16
     6. You must surrender your passport to the Clerk, U.S. District Court, and you must not apply
17
        for or obtain a passport or any other travel documents during the pendency of this case;
18
     7. You must seek and/or maintain verifiable employment and provide proof of same as
19
        requested by your pretrial services officer;
20
21   8. You must refrain from any use of alcohol or any use of a narcotic drug or other controlled
        substance without a prescription by a licensed medical practitioner; and you must notify
22      Pretrial Services immediately of any prescribed medication(s). However, medicinal
23      marijuana prescribed and/or recommended may not be used;

24
     9. You must submit to drug and/or alcohol testing as approved by the pretrial services officer.
25      You must pay all or part of the costs of the testing services based upon your ability to pay,
        as determined by the pretrial services officer;
26
27   10. You must not associate or have any contact with any co-defendants unless in the presence
28       of counsel or otherwise approved in advance by the pretrial services officer;


                                                    4
     Stipulation For Modification of Pretrial Release Condition
 1   11. You must report any contact with law enforcement to your pretrial services officer within
         24 hours;
 2
 3   12. You must participate in a program of medical or psychiatric treatment, including treatment
 4       for drug or alcohol dependency, as approved by the pretrial services officer. You must pay
         all or part of the costs of the counseling services based upon your ability to pay, as
 5       determined by the pretrial services officer;
 6
     13. You must participate in the substance abuse treatment program at Turning Point inpatient
 7
         facility, and comply with all the rules and regulations of the program. You must remain at
 8       the inpatient facility until released by the pretrial services officer;
 9
                a. A responsible party, approved by Pretrial Services, must escort you to all
10                 required court hearings and escort you back to the inpatient facility upon
11                 completion of the hearing.

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   5
     Stipulation For Modification of Pretrial Release Condition
